DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The term “the first insert” in claim 1 is changed to “the filter insert.”
Authorization for this examiner’s amendment was given in an interview with Daniel J. Warren on May. 9, 2022
Allowable Subject Matter
Claims 1–6 and 11 are allowable in view of Carr et al., US 3,594,992 A (“Carr”). 
Regarding Claim 1:
Carr discloses a filter unit for removing impurities from a dirty gas flow to be filtered (i.e., filter arrangement as shown in Fig. 1), Carr Fig. 1, col. 1, ll. 46–47, comprising: 
a filter cartridge for removing impurities from a dirty gas flow to be filtered (i.e., filter bag 16), Id. at Fig. 1, col. 1., ll. 52–56,  
a housing in which at least one filter cartridge is arranged (i.e., housing 10), Id. at Fig. 1, col. 1, ll. 52–56, and 
an end piece (i.e., the tip of jet deflector 42), Id. at Fig. 1, the end piece 42 having an axial end face facing the filter cartridge (i.e., the end that in contact with filter bag 16), Id. at Fig. 1, col. 2, ll. 8–9,
the filter cartridge 16 comprising: 
- a cylindrical filter element made from filter material (i.e., filter bag 16 is cylindrical and the bag material is the filter material), Id. at Fig. 1, col. 2, ll. 22–26, the filter element 16 having an inner side, with the filter material being designed for being cleaned when a compressed air flow (i.e., via nozzle 38) is applied against a flow direction of the dirty gas flow (i.e., flow direction is from inlet 12 to outlet 14, which goes from downside of the housing 10 to upside of the housing 10 while the compress air flow is from upside to downside of housing 10), Id. at Fig. 1, col. 1, ll. 52–58 and col. 1, ll. 67–72, 
- a filter insert (i.e., filter support 36 and longitudinal stretchers 38’) inserted in the filter element 16, the filter element 16 having an outer side (i.e., the outer perimeter of filter element 16), Id. at Fig. 2, col. 2, ll. 55–65 
- a base body (the body portion of jet deflector 42) having a first axial end face (i.e., the end face proximate central opening 44, a second axial end face opposed to the first axial end face (i.e,, the bottom end face of jet deflector 42 proximate clamp ring 46) and a surface designed for guiding the compressed air flow (i.e., the outer surface of jet deflector 42), the surface has an outer diameter increasing from the first axial end face proximate opening 44 to the second axial end face proximate clamp ring 46, the base body is completely axially arranged within the filter element 16, the second axial end face proximate clamp ring 46 of the base body 16 is attached to the filter insert 38’, Id. at Fig. 2, col. 1, ll. 58–66 and col. 2,ll. 31–47, 
Carr also discloses that the base body 42, in conjunction with the end piece, forming a flow guiding device configured to widen and guide the compressed air flow into the inner side of the filter element, Id. at Fig. 2, 
Carr does not disclose an inner space formed between the inner side of the filter element and the outer side of the filter insert and the surface of the base body as the filter element 16 is in direct contact with the filter insert. Carr Fig. 1. Carr also does not disclose that that the base body having a distal end zone which is prepared for being completed by the end piece for flow guiding the compressed air flow and that the end piece is separate from the filter cartridge and secured to the housing. Carr also does not disclose that the axial end face of the end piece is disposed to face the first axial end face of the base body.

    PNG
    media_image1.png
    992
    589
    media_image1.png
    Greyscale


Claims 2–6 and 11 are allowable as they depend from claim 1. 
Claims 1–6 and 11 are allowable in view of Linnersten et al., US 5,152,890 A (“Linnersten”). 
Linnersten discloses a filter unit including an outer cylindrical filter element 1. Linnersten Fig. 2, col. 3, ll. 33–39. Linnersten also discloses that the filter 1 could be retained in a housing. Id. at col. 3, ll. 57–59. The filter unit comprises an end piece (i.e., blind end cap 6), which has an axial end face (i.e., the top face of end cap 6) facing the filter cartridge 1. Id. at Fig. 2, col. 3, ll. 45–46. Linersten’s filter cartridge 1 comprises a cylindrical filter element made from filter material (i.e., such as organic fibrous materials). Id. at Fig. 2, col. 2, ll. 40–45. The filter element 1 has an inner side. The filter element 1 also has a filter insert 2. Id. at Fig. 2, col. 3, ll. 33–39. Linnersten also discloses an inner space (i.e., axial space 5) formed radially between the inner side of the filter element 1, the outside of the filter insert 2 and the surface of the base body 6. Id. at Fig. 2, col. 3, ll. 41–45. 

    PNG
    media_image2.png
    714
    532
    media_image2.png
    Greyscale

However, Linnersten’s base body 6 does not have a surface having an outer diameter increase from the first axial end face to a second axial end face. Additionally, Linnersten does not disclose that the base body has a distal end zone which is prepared for being completed by the end piece, and the end piece is separate form the filter cartridge and secured to the housing. 
Claims 2–6 and 11 are allowable as they depend from claim 1. 
Claims 1–6 and 11 are allowable in view of Kallsen et al., US 2002/0152732 (“Kallsen”). 
Kallsen discloses a filter unit (i.e., fluid filter 300) for removing impurities from a dirty gas flow to be filtered. Kallsen Fig. 15, [0057]. The filter unit 300 comprises a filter cartridge (i.e., primary filter element 318) for removing impurities form a dirty gas flow to be filtered. Id. The filter unit 300 comprises a housing (i.e., housing 302) in which filter cartridge 318 is arranged. Id. The filter unit 300 also comprises an end piece (i.e., stream cap 342). Id. at Fig. 15, [0059]. 
The filter cartridge 318 comprises a cylindrical filter element made from filter material (i.e., cylindrical pleated filter media. Id. at Fig. 15, [0057] and [0062]. The filter element has an inner side. 
Kallsen also discloses that the filter cartridge 318 comprises a base body (i.e., radial seal 336) of a flow guiding device (i.e., 342 in conjunction with 336) having a surface designed for guiding the compressed air flow (i.e., the curvature surface of streaming cap 342). Id. at Fig. 15, [0060]. The base body 336, in conjunction with the end piece 342, forming the flow guiding device and is configured to widen and to guide the compressed air flow to an inner side of the filter element (i.e., hollow interior 324). Id. The base body 336 has a distal end zone (i.e., see annotated Fig. 15 below) which is prepared for being completed by the end piece 342 (i.e., distal end of surface 340) for flow guiding the compressed air flow. Id. at Fig. 15, [0059]. It is noted here that seal could be interpreted as part of a flow guiding device as a seal guides flow away from the sealed portion. Kallsen discloses that the base body 336 is completely axially arranged within the filter element 318. Id. at Fig. 15. The end piece 342 is separate from the filter cartridge 318 and secured to the housing 308 (i.e., inlet 306 of 308 to be more specific) by ribs 344. Id. at Fig. 15, [0059]. An axial end face (axially extending inner portion 340) of the end piece 342 is disposed to face a first axial end face (i.e., the interface where surface 340 contacts seal 336) of the base body 336 of the filter cartridge 318. Id. at Fig. 15. 

    PNG
    media_image3.png
    504
    905
    media_image3.png
    Greyscale

Kallsen does not disclose in this embodiment that the filter cartridge 318 also comprises a filter insert inserted in the filter element 318. 
However, Kallsen discloses another embodiment, where a primary filter 22 comprises a safety filter element 402. Id. at Fig. 23, [0071]. Kallsen also discloses that the role of a safety filter element is to protect the engine during replacement of a main or primary filter element. Id. at [0008]. It would have been obvious to include the safety filter element 402 in Kallsen’s embodiment 15 to protect the engine during the replacement of primary filter element 318. With this modification, the safety filter element 402 would be the filter insert. And there would be an inner space formed between the filter element 318 and the filter insert 402 (i.e., the inner space is best seen when the filter insert looks like Figs. 24–26). Id. at Figs. 15 and 23–26. Additionally, with this modification, the base body 336 would be attached to the filter insert 402 formed a sealed surface. 

    PNG
    media_image4.png
    564
    678
    media_image4.png
    Greyscale

However, Kallsen as modified does not disclose that the base body is completely axially arranged within the filter element. Kallsen as modified also does not discloses that an inner space is formed between the inner side of the filter element, the outer side of the filter insert and the surface of the base body. 
Claims 2–6 and 11 are allowable as they depend from claim 1. 






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776       
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776